Appeal from an order of the Family Court, Livingston County (Gerard J. Alonzo, Jr., J.), entered May 5, 2005 in a proceeding pursuant to Family Court Act article 4. The order, among other things, determined that respondent willfully violated a prior order of child support and sentenced respondent to a term of imprisonment of six months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Pigott, Jr., EJ., Hurlbutt, Scudder, Green and Hayes, JJ.